Exhibit 10.2

 

Termination of Investment Management Agreement

 

This Termination of Investment Management Agreement (the “Termination
Agreement”) is made as of February 1, 2012, among Allstate Investments, LLC
(“AILLC”), Allstate Insurance Company, The Allstate Corporation, and each of the
following companies (an “Affiliate”) (collectively the “Parties”):

 

Allstate Assignment Company

Allstate Distributors, L.L.C.

Allstate Enterprises, LLC

Allstate Equity Management, LLC

Allstate Finance Company, LLC

Allstate Financial Corporation

Allstate Financial Services, LLC

Allstate Financial, LLC

Allstate Insurance Holdings, LLC

Allstate International Insurance Holdings, Inc.

Allstate Motor Club, Inc.

Allstate Non-Insurance Holdings, Inc.

Allstate Settlement Corporation

American Heritage Life Investment Corporation

Answer Financial Inc.

Avanzata Insurance Agency, LLC

Credit Card Sentinel, Inc.

Current Creek Investments, LLC

Esurance Holdings, Inc.

Esurance Insurance Services, Inc.

Insurance Answer Center, LLC

Ivantage Select Agency, Inc.

Kennett Capital, Inc.

Ocoma Industries, Inc

Pablo Creek Services, Inc.

Road Bay Investments, LLC

Signature Agency, Inc.

Signature Motor Club of California, Inc.

Signature Motor Club, Inc.

Signature Nationwide Auto Club of California, Inc.

Signature’s Nationwide Auto Club, Inc.

Sterling Collision Centers, Inc.

Tech-Cor, LLC

The Allstate Corporation

 

WHEREAS, each Affiliate desires to terminate its participation in the
arrangements under the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, it is agreed as follows:

 

1.         Each Affiliate hereby terminates its participation in the
arrangements under the Agreement, such termination to be effective on the date
written above.

 

--------------------------------------------------------------------------------


 

2.         AILLC and each Affiliate agree to waive the six-month notice to
terminate the Agreement.

 

3.         Each Affiliate is released and discharged from any and all further
obligations in connection with such Agreement effective on the date written
above.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Termination Agreement to
be signed as of the day and year written above.

 

 

Allstate Investments, LLC

 

 

 

By:

  /s/ Judith P. Greffin

 

Judith P. Greffin

 

Chairman of the Board, President and

 

Chief Investment Officer

 

 

 

Allstate Assignment Company

 

Allstate Enterprises, LLC

 

Allstate Finance Company, LLC

 

Allstate Financial Corporation

 

Allstate Insurance Holdings, LLC

 

Allstate International Insurance Holdings, Inc.

 

Allstate Motor Club, Inc.

 

Allstate Non-Insurance Holdings, Inc.

 

Allstate Settlement Corporation

 

Credit Card Sentinel, Inc.

 

Current Creek Investments, LLC

 

Ivantage Select Agency, Inc.

 

Kennett Capital, Inc.

 

Ocoma Industries, Inc

 

Pablo Creek Services, Inc.

 

Road Bay Investments, LLC

 

Signature Agency, Inc.

 

Signature Motor Club of California, Inc.

 

Signature Motor Club, Inc.

 

Signature Nationwide Auto Club of California, Inc.

 

Signature’s Nationwide Auto Club, Inc.

 

Sterling Collision Centers, Inc.

 

The Allstate Corporation

 

 

 

By:

  /s/ Mario Rizzo

 

Mario Rizzo

 

Senior Vice President and Treasurer

 

 

 

Allstate Distributors, L.L.C.

 

Allstate Financial Services, LLC

 

 

 

By:

  /s/ Mario Rizzo

 

Mario Rizzo

 

Senior Vice President and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

Allstate Financial, LLC

 

American Heritage Life Investment Corporation

 

Tech-Cor, LLC

 

 

 

By:

  /s/ Mario Rizzo

 

Mario Rizzo

 

Vice President and Treasurer

 

 

 

 

 

Allstate Equity Management, LLC

 

Answer Financial Inc.

 

Avanzata Insurance Agency, LLC

 

Esurance Holdings, Inc.

 

Esurance Insurance Services, Inc.

 

Insurance Answer Center, LLC

 

 

 

By:

  /s/ Mario Rizzo

 

Mario Rizzo

 

Assistant Treasurer

 

--------------------------------------------------------------------------------